Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “wherein the hydrogen generator (Applicant’s 300; Figure 1,4) is positioned within the enclosure (Applicant’s 308; Figure 4)”, and “an enclosure (Applicant’s 308; Figure 4) positioned within the end station (Applicant’s 106; Figure 1)….wherein the hydrogen generator (Applicant’s 300; Figure 1,4) is positioned within the enclosure (Applicant’s 308; Figure 4)” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed September 29, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: See the above drawing objections.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. As noted in the above drawing objections, independent claims 1 and 19 add subject matter which was not described in the specification as originally filed.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716                                                                                                                                                                                            


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kellerman, Peter L. et al. (US 20040079289 A1) in view of Lugtigheid; Gerardus Wilhelmus (US 20110286913 A1) and Sinclair; Frank et al. (US 20180269033 A1). Kellerman teaches an ion implantation system ([0018]-[0019]), comprising: a chuck (6; Figure 1; [0016]) configured to support a workpiece (10; Figure 1; [0016]) in the end station (1; Figure 1; [0016]-”high-vacuum chamber”) for ion implantation thereto; and a delivery system (14; Figure 1; [0020]-Applicant’s 304; [0050]) comprising a conduit fluidly coupled to the hydrogen generator and the chuck (6; Figure 1; [0016]) and configured to selectively provide the hydrogen gas to the chuck (6; Figure 1; [0016]) – claim 1. Support for this portion of claim 1 is found in [0050]. Specifically, the specification teaches a conduit. Kellerman teaches a conduit 14. As such, Kellerman teaches an equivalent apparatus that performs the function of providing hydrogen gas. As a result, Kellerman’s prior art elements of 304 for providing hydrogen gas performs the identical function of providing hydrogen gas in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
Kellerman further teaches:
The gas generation system of claim 1, wherein the chuck (6; Figure 1; [0016]) comprises an electrostatic chuck (6; Figure 1; [0016]) having one or more thermal features configured to maintain a predetermined temperature of the workpiece, wherein the electrostatic chuck (6; Figure 1; [0016]) is configured to provide the hydrogen gas to a backside of the workpiece (10; Figure 1; [0016]) and conduct heat between the one or more thermal features and the workpiece, as claimed by claim 2.
An ion implantation system ([0018]-[0019]) comprising: an ion source (21; Figure 2; [0019]) configured to form an ion beam (8; Figure 1,2; [0019]); a beamline assembly (23; Figure 2; [0019]) configured to selectively transport the ion beam (8; Figure 1,2; [0019]); an end station (1; Figure 1; [0016]-”high-vacuum chamber”) configured to accept the ion beam (8; Figure 1,2; [0019]) for implantation of ions into a workpiece (10; Figure 1; [0016]); comprising: a chuck (6; Figure 1; [0016]) (6; Figure 1; [0016]) configured to support the workpiece (10; Figure 1; [0016]) in the end station (1; Figure 1; [0016]-”high-vacuum chamber”); an enclosure positioned within the end station (1; Figure 1; [0016]-”high-vacuum chamber”); and a delivery system (14; Figure 1; [0020]-Applicant’s 304; [0050]) configured to provide the hydrogen gas to the chuck (6; Figure 1; [0016]) – claim 19. Support for “configured to form…transport…accept” are found in [0024]. Specifically, the specification teaches a source 108, assembly 104, and end station 112 respectively. Kellerman teaches a source 21, assembly 23, and end station 25. As such, Kellerman teaches an equivalent apparatus that performs the function of “configured to form…transport…accept”. As a result, Kellerman’s prior art elements of 21, 23, and 25 for “configured to form…transport…accept” performs the identical function of “configured to form…transport…accept” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The ion implantation system ([0018]-[0019]) of claim 19, wherein the chuck (6; Figure 1; [0016]) comprises an electrostatic chuck (6; Figure 1; [0016]) – claim 20
Kellerman does not teach:
a hydrogen gas generation system, a hydrogen gas generator comprising one or more electrolysis cells configured to selectively generate hydrogen gas from water, wherein the hydrogen generator is positioned within the end station (1; Figure 1; [0016]-”high-vacuum chamber”)(1) / enclosure (19)– claim 1, 19
The gas generation system of claim 1, further comprising an enclosure positioned within the end station (1; Figure 1; [0016]-”high-vacuum chamber”)and generally enclosing the hydrogen generator, as claimed by claim 3
The gas generation system of claim 3, further comprising one or more sensors, wherein the one or more sensors comprise a hydrogen sensor configured to detect a presence of the hydrogen gas within the enclosure, as claimed by claim 5
The gas generation system of claim 5, wherein the hydrogen sensor is configured to detect an elevated presence of the hydrogen gas that rises above a predetermined threshold value, as claimed by claim 6
The gas generation system of claim 5, further comprising a controller configured to selectively control the hydrogen generator based, at least in part, on the detection of the presence of the hydrogen gas within the enclosure, as claimed by claim 7
The gas generation system of claim 3, further comprising an exhaust system configured to fluidly interface with the enclosure, as claimed by claim 8
The gas generation system of claim 8, wherein the exhaust system is configured to selectively or continuously pass air through the enclosure to generally prevent a build-up of the hydrogen gas within the enclosure, as claimed by claim 9
The gas generation system of claim 8, further comprising a purge gas system configured to fluidly interface with the enclosure, as claime by claim 10
The gas generation system of claim 10, wherein the purge gas system is configured to provide a dilutant gas to the enclosure, as claimed by claim 11
The gas generation system of claim 11, wherein the dilutant gas comprises one or more nitrogen, air, and a non-flammable gas, as claimed by claim 12
The gas generation system of claim 10, wherein the purge gas system is configured to dilute a concentration of the hydrogen gas to below an explosive level, as claimed by claim 13
The gas generation system of claim 10, further comprising an interlock system configured to control one or more of the hydrogen generator, delivery system (14; Figure 1; [0020]-Applicant’s 304; [0050]), purge gas system, and exhaust system to mitigate hydrogen release, as claimed by claim 14
The gas generation system of claim 14, further comprising one or more sensors, wherein the control via the interlock system is based, at least in part, on a signal from the one or more sensors, as claimed by claim 15
The gas generation system of claim 14, wherein the interlock system comprises one or more automated valves, switches, or other interlocks, as claimed by claim 16
The gas generation system of claim 14, further comprising one or more sensors, wherein the interlock system comprises one or more of a hardware system and a software control system configured to monitor a concentration of the hydrogen gas from a signal from the one or more sensors, as claimed by claim 17
The gas generation system of claim 17, wherein the interlock system is configured to perform one or more of a shut down of the generation of hydrogen by the hydrogen generator, an opening of the exhaust system, an opening of the purge gas system, and a provision of a signal to a controller indicative of a hydrogen release when the concentration of the hydrogen gas exceeds a predetermined threshold value, as claimed by claim 18
wherein the hydrogen gas generation system further comprises: an enclosure generally enclosing the hydrogen gas generator; a purge gas system configured to provide a purge gas to the enclosure; and an exhaust gas system configured to selectively remove the purge gas from the enclosure – claim 20
Sinclair also teaches an ion implantation system (Figure 1) including off-site hydrogen gas production for cooling and for preventing explosions for “safety” ([0029]).
Lugtigheid teaches a hydrogen generation system including:
a hydrogen gas generation system (Figure 4), a hydrogen generator (600; Figure 4; [0083]-Applicant’s 302; Figure 4) configured to generate hydrogen gas – claim 1, 19. Support for “configured to generate hydrogen gas” are found in [0050]. Specifically, Applicant’s specification teaches a generator 302. Lugtigheid teaches a generator 600. As such, Lugtigheid teaches an equivalent apparatus that performs the function of “configured to generate hydrogen gas”. As a result, Lugtigheid’s prior art element 600 for “configured to generate hydrogen gas” performs the identical function of “configured to generate hydrogen gas” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 1, further comprising an enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4) configured to generally enclose the hydrogen generator (600; Figure 4; [0083]-Applicant’s 302; Figure 4), as claimed by claim 3. Support for “configured to generally enclose” are found in [0051]. Specifically, the specification teaches an enclosure 308. Lugtigheid teaches an enclosure 450,500. As such, Lugtigheid teaches an equivalent apparatus that performs the function of “enclosing”. As a result, Lugtigheid’s prior art element 450,500 for “enclosing” performs the identical function of “enclosing” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 3, further comprising one or more sensors (711,724; Figure 4; [0103],[0105]) associated with the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4), as claimed by claim 4
The gas generation system (Figure 4) of claim 4, the one or more sensors (711,724; Figure 4; [0103],[0105]) comprise a hydrogen sensor (711; Figure 4; [0103],[0105]-pressure transducers) configured to detect a presence of the hydrogen gas within the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4), as claimed by claim 5. Support for “configured to detect a presence” are found in [0050]. Specifically, the specification teaches a sensor 310. Lugtigheid teaches a sensor 711. As such, Lugtigheid teaches an equivalent apparatus that performs the function of “sensing”. As a result, Lugtigheid’s prior art element 711 for “sensing” performs the identical function of “sensing” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 5, wherein the hydrogen sensor (711; Figure 4; [0103],[0105]-pressure transducers) is configured to detect an elevated presence of the hydrogen gas that rises above a predetermined threshold value (“pressure safety”; [0105]), as claimed by claim 6. Support for “configured to detect an elevated presence of the hydrogen gas” are found in [0050]. Specifically, the specification teaches a sensor 310. Lugtigheid teaches a sensor 711. As such, Lugtigheid teaches an equivalent apparatus that performs the function of “detect an elevated presence of the hydrogen gas”. As a result, Lugtigheid’s prior art element 711 for “detect an elevated presence of the hydrogen gas” performs the identical function of “detect an elevated presence of the hydrogen gas” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 4, further comprising a controller (50; Figure 4; [0105]) configured to selectively control the hydrogen generator (600; Figure 4; [0083]-Applicant’s 302; Figure 4), as claimed by claim 7. Support for “configured to selectively control the hydrogen generator” are found in [0033]. Specifically, the specification teaches a controller 148. Lugtigheid teaches a controller 50. As such, Lugtigheid teaches an equivalent apparatus that performs the function of “configured to selectively control the hydrogen generator”. As a result, Lugtigheid’s prior art element 50 for “configured to selectively control the hydrogen generator” performs the identical function of “configured to selectively control the hydrogen generator” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 3, further comprising an exhaust system (630,114; Figure 4; [0075],[0122]-Applicant’s 312; Figure 4; [0051]) configured to fluidly interface with the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4), as claimed by claim 8. Support for “configured to fluidly interface” are found in [0051]. Specifically, the specification teaches an exhaust system 312 that “interfaces” with the enclosure. Lugtigheid teaches an exhaust system 630,114 that “interfaces” with the enclosure. As such, Lugtigheid teaches an equivalent apparatus that performs the function of “configured to fluidly interface”. As a result, Lugtigheid’s prior art elements 630,114 for “configured to fluidly interface” performs the identical function of “configured to fluidly interface” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 8, wherein the exhaust system (630,114; Figure 4; [0075],[0122]-Applicant’s 312; Figure 4; [0051]) is configured to selectively or continuously pass air (via 114; Figure 4; [0075]) through the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4) to generally prevent a build-up of the hydrogen gas within the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4), as claimed by claim 9. Applicant’s claim requirement of “air” is a claim requirement of intended use in the pending apparatus claims. Support for “configured to selectively or continuously pass air” are found in [0051]. Specifically, the specification teaches an exhaust system 312 that selectively or continuously passes air. Lugtigheid teaches an exhaust system 630,114 that selectively or continuously passes fluids. As such, Lugtigheid teaches an equivalent apparatus that performs the function of selectively or continuously passing a fluid. As a result, Lugtigheid’s prior art elements 630,114 for “selectively or continuously passing a fluid” performs the identical function of “selectively or continuously passing a fluid” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 8, further comprising a purge gas system (114; Figure 4; [0075]-”fluids to and from...”) configured to fluidly interface with the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4), as claimed by claim 10. See above 112(f) analysis.
The gas generation system (Figure 4) of claim 10, wherein the purge gas system (114; Figure 4; [0075]-”fluids to and from...”) is configured to provide a dilutant gas to the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4), as claimed by claim 11. Applicant’s claim requirement of “dilutant gas” is a claim requirement of intended use in the pending apparatus claims. See above 112(f) analysis.
The gas generation system (Figure 4) of claim 11, wherein the dilutant gas comprises one or more nitrogen, air, and a non-flammable gas, as claimed by claim 12. Applicant’s claim requirement of “dilutant gas” is a claim requirement of intended use in the pending apparatus claims.
The gas generation system (Figure 4) of claim 10, wherein the purge gas system (114; Figure 4; [0075]-”fluids to and from...”) is configured to dilute (via 114; Figure 4; [0075]-”fluids to and from...”) a concentration (“pressure”) of the hydrogen gas to below an explosive level, as claimed by claim 13. Support for “configured to dilute” are found in [0052]. Specifically, the specification teaches to open the purge gas system 314 to quickly dilute the level of hydrogen. Lugtigheid teaches to open the purge gas system 114 to quickly dilute the level of hydrogen. As such, Lugtigheid teaches an equivalent apparatus that performs the function of selectively or continuously passing a fluid. As a result, Lugtigheid’s prior art elements 114 for “configured to dilute” performs the identical function of “diluting” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 10, further comprising an interlock system (50+actuators+sensors+transducers; Figure 4; [0105]-Applicant’s 316; Figure 4; [0052]) configured to control one or more of the hydrogen generator (600; Figure 4; [0083]-Applicant’s 302; Figure 4), delivery system (14; Figure 1; [0020]-Applicant’s 304; [0050]), purge gas system (114; Figure 4; [0075]-”fluids to and from...”), and exhaust system (630,114; Figure 4; [0075],[0122]-Applicant’s 312; Figure 4; [0051]) to mitigate hydrogen release, as claimed by claim 14. Support for “configured to control” are found in [0033]. Specifically, the specification teaches controller 148 configured to control. Lugtigheid teaches controller 50. As such, Lugtigheid teaches an equivalent apparatus that performs the function of selectively or continuously passing a fluid. As a result, Lugtigheid’s prior art elements 50 for “configured to control” performs the identical function of “controlling” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 14, further comprising one or more sensors (711,724; Figure 4; [0103],[0105]), wherein the control via the interlock system (50+actuators+sensors+transducers; Figure 4; [0105]-Applicant’s 316; Figure 4; [0052]) is based, at least in part, on a signal from the one or more sensors (711,724; Figure 4; [0103],[0105]), as claimed by claim 15
The gas generation system (Figure 4) of claim 14, wherein the interlock system (50+actuators+sensors+transducers; Figure 4; [0105]-Applicant’s 316; Figure 4; [0052]) comprises one or more automated valves, switches, or other interlocks, as claimed by claim 16
The gas generation system (Figure 4) of claim 14, further comprising one or more sensors (711,724; Figure 4; [0103],[0105]), wherein the interlock system (50+actuators+sensors+transducers; Figure 4; [0105]-Applicant’s 316; Figure 4; [0052]) comprises one or more of a hardware system (50; Figure 4; [0105]) and a software control system (50; Figure 4; [0105]) configured to monitor a concentration (“pressure”) of the hydrogen gas from a signal from the one or more sensors (711,724; Figure 4; [0103],[0105]), as claimed by claim 17. Support for “configured to monitor” are found in [0052]. Specifically, the specification teaches “a hardware system and/or software control system configured to monitor the concentration of hydrogen”. Lugtigheid teaches a hardware system (50; Figure 4; [0105]) and a software control system (50; Figure 4; [0105]). As such, Lugtigheid teaches an equivalent apparatus that performs the function of selectively or continuously passing a fluid. As a result, Lugtigheid’s prior art elements 50 for “configured to monitor” performs the identical function of “monitoring” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system of claim 17, wherein the interlock system (50+actuators+sensors+transducers; Figure 4; [0105]-Applicant’s 316; Figure 4; [0052]) is configured to perform one or more of a shut down of the generation of hydrogen by the hydrogen generator (600; Figure 4; [0083]-Applicant’s 302; Figure 4), an opening ([0037]) of the exhaust system (630,114; Figure 4; [0075],[0122]-Applicant’s 312; Figure 4; [0051]), an opening of the purge gas system (114; Figure 4; [0075]-”fluids to and from...”), and a provision of a signal to a controller (50; Figure 4; [0105]) indicative of a hydrogen release when the concentration of the hydrogen gas exceeds a predetermined threshold value, as claimed by claim 18
wherein the hydrogen gas generation system (Figure 4) further comprises: an enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4) generally enclosing the hydrogen gas generator (600; Figure 4); a purge gas system (114; Figure 4; [0075]-”fluids to and from...”) configured to provide a purge gas to the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4); and an exhaust gas system (630; Figure 4) configured to selectively remove the purge gas from the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4) – claim 20. Support for “configured to provide a purge gas… configured to selectively remove the purge gas” are found in [0051], [0052] respectively. Specifically, the specification teaches “a purge gas system 314” and “exhaust system 312”. Lugtigheid teaches a purge gas system 114 and exhaust system 630. As such, Lugtigheid teaches an equivalent apparatus that performs the function of selectively or continuously passing a fluid. As a result, Lugtigheid’s prior art elements 114, 630 perform the identical functions of gas and removal in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kellerman to add Lugtigheid’s hydrogen generator as taught by Sinclair.
Motivation for Kellerman to add Lugtigheid’s hydrogen generator as taught by Sinclair is for off-site hydrogen gas production for “safety” as taught by Sinclair ([0029]).
Response to Arguments